Citation Nr: 1450060	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), with mood disorder and history of anxiety disorder, NOS and cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1984 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In November 2013, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In January 2014, the Veteran submitted additional evidence and argument accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to ensure a total review of the evidence. 


FINDING OF FACT

There is competent and credible medical opinion evidence that shows that medication the Veteran uses to treat a symptom of his service connected PTSD aggravates his currently diagnosed obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea as secondary (aggravation) to service-connected PTSD, with mood disorder and history of anxiety disorder, NOS and cognitive disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for obstructive sleep apnea, no discussion of the VA's duties to notify and assist is necessary. 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2013). Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown. Allen v. Brown, 7 Vet. App. 439 (1995). Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995). The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged. Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted. The Court in Allen was not concerned with, and did not address, such an evidentiary requirement. The Veteran's claim was filed in September 2010 so the amended regulation is for application.

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is service connected for PTSD, with mood disorder and history of anxiety disorder, NOS and cognitive disorder.  The April 2011 rating decision noted that the Veteran's Axis I diagnosis of mood disorder had overlapping signs of insomnia, which was at least as likely as not secondary to the Veteran's PTSD.  

In April 2003 the Veteran stated in his DD Form 2796 (After Deployment Questionnaire) that he still felt tired after sleeping.  The Veteran responded that his sleeping was affected both during and after his deployment.  At the Veteran's April 2007 VA PTSD examination, the Veteran stated that since service he found that he had increased irritability and had difficulty sleeping. VA treatment records show a diagnosis for insomnia as early as November 2007.  The November 2007 initial screen noted that the Veteran was on no medications.  It was noted that the Veteran would be started on Ambien for his sleep. 

The Veteran underwent a mental disorders VA examination in June 2008 where the Veteran stated that he was prescribed Ambien by his primary care physician which helped him sleep.  The Veteran stated that he woke up anxious and shaking several times a night from nightmares.  The examiner determined that the Veteran's symptoms of PTSD and anxiety disorder required continuous medication.  In January 2010 the Veteran underwent a pulmonary procedure consult, where the Veteran's pattern of waking from his sleep was deemed consistent with insomnia.  In assessment it was found that the Veteran's insomnia was from another source, and that the Veteran did not have sleep apnea.  The physicians stated that the Veteran continue on Ambien. 

A September 2010 private sleep study, however, diagnosed obstructive sleep apnea.

In December 2010, the Veteran underwent an examination and was diagnosed with obstructive sleep apnea.  The examiner noted that the Veteran reported that about three years ago he began having an onset of snoring and witnessed apneas per his wife, and that he awakened gasping and never felt rested after sleep.  In diagnosis, the examiner determined that the Veteran's mood disorder had overlapping symptoms with the Veteran's insomnia, which was determined to be at least as likely as not secondary to the Veteran's PTSD.  The examiner determined that the Veteran's obstructive sleep apnea was not due to or caused by the Veteran's mental health condition, including PTSD.  The examiner continued and stated that obstructive sleep apnea is not caused by, but can be aggravated by sedatives for insomnia, but he was unable to determine the aggravation of the Veteran's sleep apnea from his insomnia sedatives without speculation. 

While the examiner found that the Veteran's PTSD did not cause obstructive sleep apnea due to the nature of the disorder, the examiner nonetheless recognized that medication the Veteran used to treat his insomnia, which is a symptom of his service-connected mood disorder, can aggravate obstructive sleep apnea, the degree to which could not be determined without speculation.  The Board resolves reasonable doubt in favor of the Veteran, and finds that there is sufficient persuasive evidence that shows that the Veteran's obstructive sleep apnea is secondary to service-connected disability.   38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Therefore, service connection for obstructive sleep apnea is warranted. 

The Board notes that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.

    


ORDER

Service connection for obstructive sleep apnea, as secondary to service-connected posttraumatic stress disorder (PTSD), with mood disorder and history of anxiety disorder, NOS and cognitive disorder is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


